Citation Nr: 9918600	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  96-12 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to May 1957 
and from June 1957 to July 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In October 1997, the Board remanded this claim for an 
examination to determine whether the veteran's service-
connected disabilities precluded him from securing and 
following a substantially gainful occupation.  On the April 
1998 VA general medical examination, the physician did not 
render an opinion on whether the veteran was unable to secure 
and follow a substantially gainful employment by reason of 
his service-connected disabilities.  Therefore, the April 
1998 VA general medical examination did not comply with the 
directives of the October 1997 remand of the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the April 1998 VA general medical examiner 
referred to a neurological examination that does not appear 
to be of record.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and approximate dates of 
treatment of all medical providers, VA 
and non-VA, inpatient and outpatient, 
from whom he has received treatment for 
his service-connected disabilities since 
April 1998.  After obtaining any 
necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims files legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should associate the veteran's 
VA Vocational and Rehabilitation folder 
with the claims file.  

3.  The RO should arrange for a VA 
general medical examination of the 
appellant in order to determine the 
nature and extent of severity of his 
service-connected disabilities.  Any 
additional examinations by specialists, 
as warranted, should also be conducted.  
The veteran's claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examiner must annotate the examination 
report in this regard.  Any further 
indicated studies should be performed.  

The examiner should render an opinion on 
whether the veteran is unable to secure 
and follow a substantially gainful 
employment by reason of his service-
connected disabilities.  

All findings should be reported in 
detail, a complete rationale must be 
given for any opinion(s) expressed, and 
the foundation for all conclusions should 
be clearly set forth.  A comprehensive 
report that addresses the aforementioned 
should be provided and associated with 
the claims folder.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinion(s) to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand; if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a total disability rating for 
compensation purposes based on individual 
unemployability with consideration of 
38 C.F.R. §§ 3.321 and 4.16 (1998).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case with applicable laws and regulations 
not previously included.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final action 
warranted.  No action is required of the veteran until he is 
notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


